Title: To James Madison from John G. Jackson, 19 December 1801
From: Jackson, John G.
To: Madison, James


Dear Sir.Clarksburg Decr. 19th. 1801
Yours of the 27th. Ultimo covering the preliminaries of a Peace between England & France was duly received by the last Mail. I am at a loss for language sufficiently energetic to express my surprise at the adoption of those Articles on the part of G. B., manifestly dictated by the First Consul especially when I reflect that, that power was among the first to sanction the famous (or rather infamous) confederacy made at Pilnitz, to extirpate the Regicide Republic.
This terrible War which lasted ten Years & deluged almost half the World in blood affords another striking proof of the excellency of “the most stupendous fabric of human Wisdom” which declares that the King can do no wrong & makes him sole Arbiter of Peace or War. We have abundant reason to thank the genius who presides over the destinies of the U. S (viz the Vox populi) that we were not drawn into the destructive Vortex altho menaced with the wrath of God by Mr. Adams who impiously declared “the Finger of Heaven pointed to War” at a time when his Partizans were almost uncontrolable. We derive an awful Lesson from the ruinous Example of Great-Britain; & I hope by avoiding her mistaken policy, and adopting wise measures we shall be respected as a People; exhibit a desire to cultivate peace with all the World, & make the United States be justly considered as an asylum for the virtuous oppressed of all Nations.
I have not yet seen the address of the President to Congress, from which I anticipate much pleasure & satisfaction.
Mrs. J sends her best love to you & her Friends in the City. I beg you will add mine, & accept of the sincere regards of your mo. obt.
J G Jackson
 

   RC (NN). Cover marked “Private” by Jackson.


   Jackson quotes John Adams’s description of the English Constitution in Defence of the Constitutions of Government (C. F. Adams, Works of John Adams, 4:358).

